DETAILED ACTION
This action is in reply to Applicant’s Reply submitted 21 December 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, pages 9-11, submitted 21 December 2020 with respect to Claims 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiaracina et al. US 2008/0197790, in view of Moller et al. US 2011/0133551.
Regarding Claims 1, 8, and 14, Mangiaracina teaches a system comprising: 
a lighting control system (10, fig. 1); 
at least one light fixture (14, 14a, fig. 1) connected to the lighting control system via a control network (20, fig. 1), 
wherein the control network is a communication network that provides both electrical power and data communication from the lighting control system to the at least one light fixture (Ethernet, refer to [0043]); 
a Power over Ethernet (PoE) switch (40, fig. 1 and refer to [0049]-[0050]) comprising a port to connect the at least one light fixture to the lighting control system via the control network; 
an uninterruptable power system (36, fig. 1 and refer to [0047]) connected to the PoE switch to supply electrical power to the lighting control system; 
wherein the lighting control system comprises a local light controller (24 and 24a, fig. 1) configured to: 
determine that a main electrical power supply is interrupted (refer to [0047] and [0058]); and 
send a control to the at least one light fixture to switch the at least one light fixture to an emergency lighting mode upon determination that the main electrical power supply is interrupted (refer to [0047]); 
wherein the electrical power supplied via the control network and the received control from the control network is provided to the at least one light fixture via the port of the 
wherein the lighting control system determines whether to supply power to the at least one light fixture using the at least one onboard battery of the at least one light fixture or from the uninterruptable power system (refer to [0047]).  
Mangiaracina however silent wherein at least a portion of the electrical power from the control network charging at least one onboard battery of the at least one light fixture; determining by a fixture processor that either the received electrical power from the control network is interrupted or a control has been received from the control network to switch the at least one light fixture to an emergency lighting mode: stopping the charging of the onboard battery; and causing the at least one light fixture to operate in the emergency lighting mode. 
Moller teaches wherein at least a portion of the electrical power from the control network charging at least one onboard battery of the at least one light fixture (the microprocessor 34 arranges for the battery 38 to be charged by the excess power supplied by the power sourcing equipment, refer to [0036]); determining by a fixture processor that either the received electrical power from the control network is interrupted or a control has been received from the control network to switch the at least one light fixture to an emergency lighting mode (If a situation occurs which results in the power sourcing equipment 20 being unable to supply power to the load devices 16A, 16B, 16C, 16D, such as a mains power cut, a fault occurring in the power sourcing equipment, or the Ethernet cable 22 becoming disconnected from either the Ethernet network 12 or the powered device 14, then the current supply monitoring unit 30 senses that no power is being supplied by the power sourcing equipment 20, refer to [0036]) The microprocessor 34 then arranges for the battery 38 to supply power to the load devices 16A, 16B, 16C, 16D so that they are still able to function correctly whilst receiving no power from the power sourcing equipment 20) and causing the at least one light fixture to operate in the emergency lighting mode (The battery 38 is chosen such that it can provide sufficient power to the load devices 16A, 16B, 16C, 16D for sufficient time to allow alternative measures to be taken, such as replacing a damaged component or a disconnected cable, or restoring power to the power sourcing equipment 20, refer to [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Okada with the lighting control system of Mangiaracina in order provide continuous power to the circuit.
Regarding Claims 2 and 15, the combination of Mangiaracina and Moller further teaches wherein a lighting control system includes a local light controller in communication with the at least one light fixture via the control network, the method further comprising: determining, at the local light controller, that a main electrical power supply is interrupted; and supplying power to the lighting control system from the uninterruptable power system (refer to [0047]).
Regarding Claim 3, the combination of Mangiaracina and Moller further teaches transmitting, by the lighting control system, a control to the at least one light fixture to switch the at least one light fixture to the emergency lighting mode; and changing one or more light settings of the at least one light fixture to one or more predetermined light settings to cause the at least one light fixture to emit light according to the one or more predetermined light 
Regarding Claims 4 and 16, the combination of Mangiaracina and Moller further teaches wherein the lighting control system determines whether to supply power to the at least one light fixture using an onboard battery of the at least one light fixture or from the uninterruptable power system (refer to [0047]).
Regarding Claim 7, 12, and 20, the combination of Mangiaracina and Moller further teaches wherein the uninterruptable power system supplies power to a plurality of light fixtures (refer to [0047]).
Regarding Claim 13, the combination of Mangiaracina and Moller further teaches wherein the local light controller determines whether an outgoing current of the port of the PoE switch changes to confirm that the at least one light fixture is operating in the emergency lighting mode (refer to [0056] and [0058]).

Claims 5, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiaracina et al. US 2008/0197790, in view of Moller et al. US 2011/0133551, and in further view of Okubo et al. US 2011/0316336.
Regarding Claims 5, 10, and 18, the combination of Mangiaracina and Moller teaches all of the limitations of Claims 1, 8, and 14, however is silent wherein the uninterruptable power system is installed in a same equipment rack as the PoE switch.
Okubo teaches wherein the uninterruptable power system is installed in a same equipment rack as the PoE switch (120 and 180, fig. 1 and refer to [0022] and [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Okubo with the lighting control system of the combination of Mangiaracina and Moller in order to .

Claims 6, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiaracina et al. US 2008/0197790, in view of Moller et al. US 2011/0133551, in view of Okubo et al. US 2011/0316336, an in further view of Bobrek US 7,187,563
Regarding Claims 6, 11, and 19, the combination of Mangiaracina, Moller, and Okubo teaches all of the limitations of Claims 5, 10, and 18, however is silent wherein a PoE switch comprises a PoE linecard; and wherein the uninterruptable power system linecard and the PoE linecard are paired in a same modular chassis.
Bobrek teaches wherein the uninterruptable power system linecard and the PoE linecard are paired in a same modular chassis (refer to fig. 4 and col. 6, lines 50-55 and col. 6, line 63 to col. 7, line 13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the line card arrangement as taught by Bobrek with the lighting control system of the combination of Mangiaracina, Moller, and Okubo in order to minimize space used for the circuits.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mangiaracina et al. US 2008/0197790, Moller et al. US 2011/0133551, and in further view of in view of Okada US 2011/0068630.
Regarding Claims 9 and 17, the combination of Mangiaracina and Moller teaches all of the limitations of Claims 8 and 16, however is silent wherein the lighting control system is configured to: supply power to the at least one light fixture using the uninterruptable power system; and upon depletion of the uninterruptable power system, automatically 
Okada teaches wherein the lighting control system is configured to: supply power to the at least one light fixture using the uninterruptable power system; and upon depletion of the uninterruptable power system, automatically switch to supplying power to the at least one light fixture using the at least one onboard battery of the at least one light fixture (S101 and S102, fig. 5 and refer to [0140]-[0142]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the arrangement as taught by Okada with the lighting control system of the combination of Mangiaracina and Moller in order provide continuous power to the circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
24 May 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836